                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

JERMYRION HUTCHERSON                                     PLAINTIFF

VS.                             CIVIL ACTION NO. 3:17CV907TSL-RHW

SIEMENS INDUSTRY, INC.,                                 DEFENDANTS
TERRY STEEN, BRIAN BALMES AND
CORALEE KELLY



                   MEMORANDUM OPINION AND ORDER
      This cause is before the court on the separate motions of

defendants Siemens Industry, Inc. and Coralee Kelly for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure.   Pro se plaintiff Jermyrion Hutcherson has responded

in opposition to the motions and the court, having considered

the memoranda of authorities, together with attachments,

submitted by the parties, concludes that Siemens’ motion should

be granted in part and denied in part, as set forth herein, and

that Kelly’s motion should be denied.

      Plaintiff was employed by defendant Siemens from 2007 until

his termination on February 16, 2017, ostensibly for poor

attendance and poor job performance.    In the present action, he

alleges that Siemens denied him a pay raise in December 2016 and

then terminated his employment in February 2017 because of his

African-American race, in violation of Title VII of the Civil


                                 1



Rights Act, 42 U.S.C. § 2000e et seq.                                          He further alleges that

he has a disability resulting from being HIV-positive and/or

from having a propensity for severe headaches/nerve pain from

the shingles virus, and that Siemens violated his rights under

the Americans With Disabilities Act (ADA), 42 U.S.C. § 12101 et

seq. by failing to accommodate his disabilities.                                          Lastly, he

asserts a state law cause of action against the defendant

Coralee Kelly for intentional infliction of emotional distress.1

Both defendants separately seek summary judgment as to the

claims asserted against them.

              Summary Judgment Standard

              Summary judgment is proper when the pleadings and evidence

on file show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”                     Fed. R. Civ. P. 56(a).                       “[T]he substantive law will

identify which facts are material.”                                         Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

(1986).                   A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”                                      Id.   The movant makes a showing that


1
    The claims identified in the text are those that remain
following the court’s dismissal of additional putative claims
that were included in plaintiff’s amended complaint. See
Hutcherson v. Seimens Indus., Inc., No. 3:17CV907TSL-RHW, 2018
WL 4571908, at *1 (S.D. Miss. Sept. 24, 2018).
                                                                     2




there is no genuine issue of material fact by informing the

court of the basis of its motion and by identifying the portions

of the record which reveal there are no genuine material fact

issues.   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.

2548, 91 L. Ed. 2d 265 (1986); Fed. R. Civ. P. 56.

     When reviewing the evidence on a motion for summary

judgment, the court must decide all reasonable doubts and

inferences in the light most favorable to the non-movant. See

Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir.

1988).    The court cannot make a credibility determination in

light of conflicting evidence or competing inferences. Anderson,

477 U.S. at 255.   As long as there appears to be some support

for the disputed allegations such that “reasonable minds could

differ as to the import of the evidence,” the motion for summary

judgment must be denied.   Id. at 250.




DEFENDANT SEIMENS’ MOTION:

     ADA – Failure to Accommodate

     Title I of the ADA prohibits an employer from

discriminating against a qualified individual on the basis of a

disability.   Calderone v. TARC, 640 F. App'x 363, 366 (5th Cir.

2016) (citing 42 U.S.C. § 12112(a)).     Discrimination under the

Act includes refusing to make reasonable accommodations to the

                                  3




known physical or mental limitations of a qualified individual.

Id. (citing 42 U.S.C. § 12112(b)(5)(A)).   To prevail on a

failure to accommodate claim, a plaintiff must prove: “(1) [he]

is a ‘qualified individual with a disability;’ (2) the

disability and its consequential limitations were ‘known’ by the

covered employer; and (3) the employer failed to make

‘reasonable accommodations’ for such known limitations.”     Molden

v. E. Baton Rouge Par. Sch. Bd., 715 F. App'x 310, 315 (5th Cir.

2017) (quoting Feist v. La. Dep't of Justice, 730 F.3d 450, 452

(5th Cir. 2013)).

     Plaintiff herein contends he is a “qualified individual

with a disability” based on two different medical conditions for

which he requested but was denied accommodations.   The first is

neuralgic pain, which he contends manifests primarily as severe

headaches and which he asserts is attributable to severe

outbreaks of shingles he experienced in 2009 and in 2014.

Although he has not had another shingles outbreak since 2014, he

asserts that at times, particularly when he is under stress, he

still has severe, disabling pain.    Plaintiff alleges that in the

Fall of 2016, he requested and yet Siemens failed to accommodate

this disability by taking steps to lessen the stress on him,

specifically by more fairly distributing the workload and

curbing the alleged hostile work environment created primarily

by defendant Kelly.

                                4




              By memorandum opinion and order of September 24, 2018, this

court concluded that these allegations stated a cognizable

failure-to—accommodate claim.2                                 Siemens now purports to move for

summary judgment on all plaintiff’s ADA claim(s) for failure to

accommodate, but its motion cannot fairly be read as seeking

summary judgment on this specific alleged failure to accommodate

as the motion does not so much as mention or acknowledge this

claim.                 Instead, Siemens’ motion identifies and addresses three

specific occasions – not including this one – when Siemens

allegedly denied a request for accommodation, namely, (1) in

December 2014, when his then-supervisor Joel Mathewson denied

his request for FMLA leave; (2) in March 2016, when his

supervisor Brian Balmes denied his request for FMLA leave; and

(3) in February 2017, when Siemens refused to allow him to

return to work following a period of FMLA leave.

              With respect to his alleged requests for leave in December

2014 and March 2016, plaintiff has explained in deposition

testimony that he was diagnosed as HIV-positive in 2009.                                 And

while he never disclosed this diagnosis to anyone at Siemens, he

claims that he informed his supervisors, first Mathewson and

later Balmes, that he had a “serious medical condition” that

would require him to take leave from time to time and that for


2
            See Hutcherson, 2018 WL 4571908, at *7.


                                                               5




this reason, he needed to apply for intermittent FMLA leave.

According to plaintiff, neither requested further information

regarding the nature of his “serious medical condition” or his

need for leave related to the condition, and both responded that

FMLA leave was not necessary and that he could instead use his

accrued paid time off (PTO).                                   However, in February 2017, Siemens

terminated his employment, citing as one of its reasons his poor

attendance.3

              Siemens argues in its motion that plaintiff’s claim

relating to this alleged failure to accommodate is barred as a

matter of law because it was not included in or encompassed by

his February 23, 2017 charge of discrimination with the Equal

Employment Opportunity Commission (EEOC).                                  In the court’s

opinion, this position is unfounded.                                  To bring a claim in court

under the ADA, a plaintiff must first exhaust his administrative

remedies by filing a charge with the EEOC that identifies the

employment practices he is challenging.                                  Owens v. Dallas Cty.

Cmty. Coll. Dist., No. 19-10037, 2019 WL 6726163, at *2 (5th

Cir. Dec. 10, 2019) (citations omitted).                                  To determine whether a


3
   In his deposition, plaintiff referred in passing to
Mathewson’s having denied a request for FMLA leave; he did not
make clear whether he was asserting that alleged denial as a
basis for any alleged claim in this lawsuit for failure to
accommodate. He clearly identified Balmes’ denial of FMLA leave
as a basis for such claim herein. The court, for present
purposes, considers that his failure-to-accommodate claim also
includes Mathewson’s alleged denial of FMLA leave). 
                                                                 6




claim has been exhausted, the court must “construe the EEOC

charge in its broadest reasonable sense and ask whether the

claim can reasonably be expected to grow out of the charge of

discrimination.”     Davenport v. Edward D. Jones & Co., L.P., 891

F.3d 162, 167 (5th Cir. 2018) (quotation omitted).      The lawsuit

“can include only those allegations that are like or related to

those allegations contained in the EEOC charge and growing out

of such allegations during the pendency of the case before the

Commission.”   Id.    Thus, to determine what claims have been

exhausted, the court engages “in a fact-intensive analysis of

the statement given by the plaintiff in the administrative

charge, and look slightly beyond its four corners, to its

substance rather than its label.”       Pacheco v. Mineta, 448 F.3d

783, 789 (5th Cir. 2006) (citation omitted).      In the case at

bar, plaintiff asserted in his EEOC charge that he believed that

Siemens had violated his rights under the ADA.      And while he did

not include any facts in the charge itself relating to any

failure to allow him time off for his medical condition, in the

reply he filed with the EEOC addressing Siemens’ response to his

charge, he stated explicitly that he “had multiple discussions

with management regarding my illness (without full disclosure);

that he had “multiple discussions with both Brian Balmes and

Joel Mathewson (previous manager) regarding the need for FMLA

status.   I was assured by both managers that FMLA status was not

                                   7




necessary”; and that “Brian Balmes later recanted and sought to

use my medical absences as grounds for dismissal.”   Plaintiff

clearly exhausted his administrative remedies with respect to

this claim.

     Siemens, for purposes of the present motion, does not

dispute that plaintiff, based on his diagnosis as HIV-positive,

was a “qualified individual with a disability”.   It submits,

though, that because plaintiff admittedly never informed Siemens

of his HIV diagnosis, then his disability was not “known” by

Siemens.   However, Siemens does not deny that plaintiff informed

Mathewson and Balmes that he had a “serious medical condition”

for which he needed an accommodation.   Neither does Siemens

dispute that both supervisors volunteered an accommodation

without further inquiry.   In the court’s opinion, on this

summary judgment record, Siemens has not established as a matter

of law that plaintiff’s disability was not adequately “known” by

Siemens so as to give rise to potential liability for failure to

accommodate.   Cf. Taylor v. Phoenixville Sch. Dist., 184 F.3d

296, 313 (3d Cir. 1999) (“What matters under the ADA are not

formalisms about the manner of the request, but whether the

employee or a representative for the employee provides the

employer with enough information that, under the circumstances,

the employer can be fairly said to know of both the disability

and desire for an accommodation.”).

                                 8




     Siemens also argues that it is entitled to summary judgment

on the merits of this claim because the undisputed record

evidence establishes that it did, in fact, accommodate

plaintiff’s alleged disability by allowing him to use PTO for

leave necessitated by his medical condition(s).   That is, both

Mathewson and Hutcherson made clear to plaintiff that he could

have time off and use his accrued PTO when he had to miss work

due to sickness of any kind.   See 29 C.F.R. pt. 1630, app.

(2016) (explaining that “other accommodations could include

permitting the use of accrued paid leave or providing additional

unpaid leave for necessary treatment.”).   Plaintiff does not

dispute this.   But his claim is not that Siemens failed to agree

to accommodate his disability, but rather that it failed to

actually accommodate his disability because, despite having

agreed that he could use accrued PTO to take leave when needed

for his medical condition, in the end, it terminated him for

taking that leave.   To this, Siemens responds that it is clear

from the record that his termination “arose from his use of PTO

for non-disability-related tardies and absences (and for not

providing sufficient notice – and in some cases no notice – of

the same).”   In the court’s opinion, however, this is not clear

from the record.   There is, in fact, so far as the court can

discern, no record evidence to this effect.



                                 9




     In support of its position on this issue, Siemens directs

the court to (1) e-mails from plaintiff to Balmes on three

separate dates in March 2016, sent at or after the time

plaintiff was scheduled to be at work, in which he stated he

would be late and either gave no reason or a reason unrelated to

any illness; and (2) a three-page single-spaced list, apparently

derived primarily from text messages from plaintiff to Balmes,

setting forth dates and times plaintiff was late or absent from

work, and stating when (and whether) notice was provided and

what, if any, reason was given.     According to Siemens, these

exhibits indicate that the majority of plaintiff’s tardies and

absences were due to non-health-related reasons.

     Siemens has offered no evidence of what bearing, if any,

the absences or tardies reflected by the referenced e-mails –

which predated plaintiff’s termination by nearly a year – had on

his termination.   Moreover, the list cited by Siemens – the

source of which appears to have been Brian Balmes - does not

indicate, as claimed by Siemens, that the majority of

plaintiff’s tardies or absences were non-health-related.      Of the

approximately fifty-six entries on that list, only sixteen are

clearly non-health-related.   Twenty-two are clearly health-

related, and the remaining eighteen reflect absences or tardies

for which no reason was provided.       And plaintiff has testified

that while he did use accrued PTO to take care of personal

                                  10




matters, most of his tardies and absences were necessitated by

his serious medical condition.    Furthermore, Siemens has offered

no evidence to establish that leave time plaintiff took for

medical reasons (all of which he has asserted related to his

serious medical condition) did not motivate its decision to

terminate his employment.    Particularly, as the court must

construe the evidence in the light most favorable to the

plaintiff, the court concludes that Siemens’ motion for summary

judgment on this claim cannot be granted.    See Equal Employment

Opportunity Comm'n v. AccentCare Inc., No. 3:15-CV-3157-D, 2017

WL 2691240, at *10 (N.D. Tex. June 21, 2017) (denying summary

judgment because the trier of fact might find that, had the

employer reasonably accommodated the employee’s disability, she

would not have been terminated when she was for the reason she

was).    Summary judgment will be denied as to this claim.

        Plaintiff has purported to assert a claim for failure to

accommodate based on Siemens’ refusal to allow him to return to

work in February 2017 after a period of FMLA leave.    In this

regard, plaintiff explains that on February 9, 2017, when he

tried to return to work after having been on FMLA leave for

several weeks to undergo and recover from surgery to remove anal

condylomas, Balmes refused to let him return to work, ostensibly

because he had not complied with a company policy that required

the development and company approval of a return-to-work plan in

                                  11




cases where an employee’s medical provider has released him to

return to work with restrictions.     Siemens maintains that it is

entitled to summary judgment on this claim based on evidence of

plaintiff’s non-compliance with its return-to-work policy.

Plaintiff, though, insists that he did comply with the policy.

     There does appear to be a disputed issue of fact as to

whether plaintiff had complied with Siemens’ return-to-work

policy prior to reporting for work on February 9, 2017.

However, the undisputed record evidence establishes that on

January 20, well prior to plaintiff’s initial attempt to return

to work on February 9, Siemens had already made and finalized

its decision to terminate plaintiff’s employment, so that

immediately upon plaintiff’s return to work on February 16,

after Siemens concluded that he had complied with its return-to-

work policy, plaintiff was informed that his employment was

terminated.   Given Siemens’ decision to terminate plaintiff’s

employment, there was no accommodation to be made as plaintiff

was no longer to be employed by Siemens.    This begs the question

why Siemens, having already made the decision to terminate

plaintiff’s employment before he first tried to resume work on

February 9, 2017, rather than terminating him on that date, made

him go through the process of securing authorization to return

to work.   But whatever the reason, the fact remains, there was



                                12




nothing for Siemens to accommodate.    For this reason,

plaintiff’s claim on this theory fails as a matter of law.

      Title VII – Race Discrimination

     Plaintiff alleges that Siemens violated Title VII of the

Civil Rights Act denying him a pay raise in December 2016 and

then terminating his employment in February 2017 because of his

African-American race.   Title VII makes it an “unlawful

employment practice for an employer to … discharge any

individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual's race….”

42 U.S.C. § 2000e–2(a)(1).   To establish a prima facie case of

discrimination, the plaintiff must either present direct

evidence of discrimination or, in the absence of direct

evidence, rely on circumstantial evidence using the McDonnell

Douglas burden-shifting analysis.     Under that framework, the

plaintiff has the burden of first establishing a prima facie

case of intentional discrimination with proof to establish each

of the following:   “(1) he is a member of a protected class; (2)

he was qualified for the job; (3) he suffered an adverse

employment action; and (4) he was treated less favorably than a

similarly-situated employee outside the protected class under

nearly identical circumstances or, in the case of termination,


                                13




was replaced by someone outside the protected class.                                          Bryan v.

McKinsey & Co., Inc., 375 F.3d 358, 360 (5th Cir. 2004) (citing

Okoye v. Univ. of Texas Houston Health Sci. Ctr., 245 F.3d 507,

512 (5th Cir. 2001).                                           If he satisfies this burden, the employer

must then articulate a legitimate, nondiscriminatory reason for

the challenged adverse employment action.                                          Tex. Dep't of Cmty.

Afairs v. Burdine, 450 U.S. 248, 254, 101 S. Ct. 1089, 67 L. Ed.

2d 207 (1981).                                 If the employer sustains its burden, the prima

facie case dissolves, and the burden shifts back to the

plaintiff to establish that the employer’s proffered reason is a

pretext for discrimination.

              Siemens argues that it is entitled to summary judgment

because plaintiff cannot establish a prima facie case of race

discrimination.                                   More particularly, it argues that in the face

of undisputed evidence of his poor performance and his chronic

tardiness and absenteeism, plaintiff cannot establish that he

was qualified for the position.                                           It further contends that he has

failed to demonstrate that he was treated less favorably than

any similarly-situated individual outside his protected class.4

              Regarding plaintiff’s alleged poor attendance, as discussed

at length supra, plaintiff has presented evidence that his


4
   Siemens also asserts that plaintiff’s replacement following
his termination was African American. Plaintiff does not
dispute this. 
                                                                        14




absences were authorized by his supervisors and/or in keeping

with Siemens’ leave policy.   That evidence forecloses a

conclusion that, as a matter of law, he was not qualified for

the position.   As for his alleged poor performance, the Fifth

Circuit held in Berquist v. Washington Mutual Bank, 500 F.3d 344

(5th Cir. 2007), that a plaintiff who “possessed the same job

qualifications when [he was] terminated as when [he was]

assigned” to the position at issue was not required to show that

his performance met the employer’s expectations to establish a

prima facie case.   Id. at 350-51.     “Evidence that [the

plaintiff’s] supervisors were not pleased with his performance,”

the court held, “does not prove a lack of qualifications at the

prima facie stage.”   Id.   See also Bienkowski v. Am. Airlines,

Inc., 851 F.2d 1503, 1506 (5th Cir. 1988) (holding that “a

plaintiff challenging his termination or demotion can ordinarily

establish a prima facie case of … discrimination by showing that

he continued to possess the necessary qualifications for his job

at the time of the adverse action.     The lines of battle may then

be drawn over the employer's articulated reason for its action

and whether that reason is a pretext for … discrimination.”);

Cristadoro v. Sally Beauty Supply LLC, No. 1:11CV55-SA-DAS, 2012

WL 1715120, at *4 n.7 (N.D. Miss. May 14, 2012) (noting that

“there is a difference between “qualifications” and

“performance”— a difference between possessing the minimal

                                 15




qualifications necessary for the job and utilizing those minimal

qualifications to perform in [a] manner that the employer deems

satisfactory.”).

     To prove the fourth element of his prima facie case,

plaintiff has the burden to prove that he was treated more

harshly than a comparator employee under “nearly identical

circumstances.”    See Lee v. Kansas City S. Ry. Co., 574 F.3d

253, 260 (5th Cir. 2009) (“[A]n employee who proffers a fellow

employee as a comparator [must] demonstrate that the employment

actions at issue were taken ‘under nearly identical

circumstances’.”).   Plaintiff has identified as a comparator

Robin East, another contract administrator who, like him, was

placed on a performance improvement plan, allegedly because of

similar alleged performance deficiencies.     But according to

plaintiff, East, unlike him, was offered assistance and training

to help her succeed in improving her performance so that she

would be able to keep her job, whereas he, on the other hand,

was offered no such help.   He further asserts that when East’s

performance did not improve, despite Siemens’ efforts to help

her, Siemens allowed her to resign on a date of her choosing,

while he was terminated outright.      The evidence does not support

plaintiff’s position in this regard.     Rather, the evidence shows

that East tendered her resignation one day after she was placed

on the performance improvement plan.     Thus, to the extent that

                                 16




plaintiff and East may have been similarly situated before being

placed on their respective performance improvement plans, they

were not thereafter similarly situated in that East chose to

resign; plaintiff did not.   Plaintiff thus cannot establish a

prima facie case of race discrimination and Siemens is entitled

to summary judgment on this claim.

     The court would add that despite having pled a cause of

action for race discrimination, plaintiff, in his deposition,

did not mention his race or race as a possible motive for the

challenged employment actions.   Rather, he claimed, repeatedly

and consistently, that he believed he was denied a pay raise and

terminated because “Kelly, in her retaliation campaign to have

me terminated or fired or removed from my position, gave and

presented Mr. Balmes fabricated information on a number of

occasions.”   When asked if he believed there were any other

reasons, or was that “the reason,” he responded, “I can see no

other reasons why.”   He did not claim that Kelly’s motivation

had anything to do with his race; rather it was strictly because

she was angry because he had gotten the position that she felt

was hers.




                                 17






DEFENDANT KELLY’S MOTION

     In addition to his claims against Siemens, plaintiff has

asserted a cause of action against defendant Kelly for

intentional infliction of emotional distress.   To sustain a

claim of intentional infliction of emotional distress, the

defendants' conduct must be wanton and willful, as well as evoke

outrage or revulsion.   Speed v. Scott, 787 So.2d 626, 630 (Miss.

2001).   The severity of the acts should be such that they are

atrocious and intolerable in a civilized society. Id. Meeting

the requirements is a “tall order.”   Id.   The liability does not

extend to “mere insults, indignities, threats, annoyances, petty

oppression, or other trivialities.”   Pegues v. Emerson Elec.

Co., 913 F. Supp. 976, 982 (N.D. Miss. 1996) (quoting

Restatement 2d of Torts § 46 cmt. d).   “A claim for intentional

infliction of emotional distress will not ordinarily lie for

mere employment disputes.”   Id.; Lee v. Golden Triangle Planning

& Dev. Dist., Inc., 797 So.2d 845, 851 (Miss. 2001).    Viable

claims for intentional infliction of emotional distress in a

workplace environment usually are “limited to cases involving a

pattern of deliberate, repeated harassment over a period of

time.”   Pegues, 913 F. Supp. at 982–83; Lee, 797 So.2d at 851.

See Collins v. City of Newton, 240 So. 3d 1211, 1220 (Miss.

2018), reh'g denied (May 10, 2018).

                                18




     Plaintiff contends that defendant Kelly, who held the

position of contract administrator-arrestor group, was upset

when he was offered and accepted the position of contract

administrator–circuit breaker.   (This was perceived as the most

prestigious of the contract administrator positions).   He

claimed that Kelly had been nice to him when the two of them had

previously worked together under the same supervisor, but once

he got the job as contract administrator-circuit breaker, she

began giving him “looks” and when she was in his presence, she

appeared “very agitated, irritated” with him.   And he heard that

she had complained to others in the office that she should have

been offered the job.   Plaintiff also perceived (from Kelly’s

“body language”) that she was not happy about having been asked

to assist with training him for a position that she felt she

should have had; and, while she did provide some training, in

his view, she did not provide the level of assistance he felt

was needed so he had to seek assistance from another contract

administrator.

     Plaintiff further described a verbal altercation in which

Kelly yelled at him – or more accurately, they yelled at each

other (or as he put it, spoke to each other in “elevated

voices”).   And he asserts that Kelly once “started a rumor” that

he was faking an illness to get out of work and so that she



                                 19




would have to do his work.5                                    Clearly, none of this rises to the

level of severity required to sustain a claim for intentional

infliction of emotional distress.                                       See Jenkins v. City of

Grenada, Miss., 813 F. Supp. 443, 447 (N.D. Miss. 1993)

(“Although [defendant’s] treatment of plaintiff may have been

nervewracking, upsetting, and even improper, no reasonable juror

could conclude that it rose to the heightened level of extreme

and outrageous.” (internal quotations and citation omitted)).

              Eventually, in March 2016, Siemens switched plaintiff’s and

Kelly’s positions;6 Kelly became contract administrator-circuit

breaker and plaintiff was moved to the arrester position.                                        Once

in the circuit breaker position, Balmes assigned Kelly as “team

leader” of the four contract administrators, with some authority

monitor and report on their performance.                                      Plaintiff asserts that

Kelly continued to harbor animosity toward him for taking her

job in the first place and that once given this authority, she

set out to discredit him and force him to quit or be fired.

This primarily involved her accessing his email account and

deleting emails – mostly customers’ purchase orders – and

reporting to his supervisor, Balmes, that he was failing to


5
   Plaintiff’s description of Kelly’s alleged actions suggests
more that she was grousing about having to do work that she felt
was rightfully plaintiff’s responsibility.

6
This was done for the ostensible reason that plaintiff was
having difficulty performing the circuit breaker position.
                                                                  20




respond to these emails and ignoring purchase orders.   In other

words, she tried to set him up to fail.   Plaintiff maintained in

his deposition that he knew his emails were being deleted; and

he explained how he knew this.   He also explained why he

suspected Kelly was the culprit; but he admitted that he never

personally witnessed Kelly access his email account or delete

any emails.   He did, however, present testimony of a co-worker,

Adria Jones, in which she stated, in direct contradiction to

Kelly’s denial, that on no fewer than five occasions, she saw

Kelly sitting at plaintiff’s computer and rearranging his emails

and deleting emails.

     Siemens notes that because Kelly, after taking over

plaintiff’s former position as contract administrator for the

circuit breaker group, was necessarily responsible for the

workload he had been carrying, she needed and was given access

to his email account so she could be sure she was covering the

workload and not missing any orders.   It further notes that

Jones, though claiming to have seen Kelly delete emails from

plaintiff’s inbox, acknowledged that she did not know which or

how many of his emails Kelly allegedly deleted or manipulated.

She thus has no knowledge as to whether the e-mails she claims

Kelly allegedly deleted or moved from Hutcherson’s inbox were in

fact e-mails related to the circuit breaker operation – which

Kelly was solely in charge of overseeing at that point in time –

                                 21




or e-mails relating to plaintiff’s arrestor-based workload.

Siemens thus argues that Jones’ testimony – even if true – in no

way indicates that Kelly deleted any emails she was not supposed

to be reviewing and re-categorizing in her new role, let alone

that she deleted any emails with malice or an intent to disrupt

plaintiff’s employment in any way.

     Given Jones’ testimony, the court must accept for purposes

of the present motion that Kelly did, in fact, delete emails

from plaintiff’s email account.     While there may well be a

plausible explanation for why she would have done so, Kelly has

offered no explanation for such actions; rather she has denied

that this even occurred.   Plaintiff clearly has no direct

evidence to prove his theory that Kelly’s actions were

undertaken maliciously, pursuant to a nefarious, vengeful plot

against him for stealing her job.       And, of course, the law is

clear that speculation and conjecture are never enough to

sustain a claim.   See Allstate Ins. Co. v. Receivable Fin. Co.,

501 F.3d 398, 405 (5th Cir. 2007)(“Although we draw inferences

favorable to the verdict, such inferences must be reasonable and

may not rest upon speculation and conjecture only.”)(internal

quotations omitted).   In the court’s view, however, the evidence

is arguably sufficient to support an inference that Kelly acted

maliciously and willfully to inflict emotional distress.



                                  22




Therefore, although a close question is presented, the court is

of the opinion that summary judgment should be denied.7

                  Conclusion

              Based on the foregoing, it is ordered that defendant

Seimens’ motion is granted as to plaintiff’s claims for race

discrimination and denied as to his failure-to-accommodate

claims.                   It is further ordered that defendant Kelly’s motion is

denied.

              SO ORDERED this 3rd day of March, 2020.




                                                     /s/ Tom S. Lee______________
                                                     UNITED STATES DISTRICT JUDGE





              7
         See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255,
106 S. Ct. 2505, 2513, 91 L. Ed. 2d 202 (1986)(“Neither do we
suggest that the trial courts should act other than with caution
in granting summary judgment or that the trial court may not
deny summary judgment in a case where there is reason to believe
that the better course would be to proceed to a full trial.”).



                                                                  23

